Citation Nr: 9905362	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-36 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for perforation of the 
right eardrum.

2. Entitlement to service connection for chronic headaches.

3. Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1973 to 
September 1993.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in August 1996.  This appeal originates 
from a decision dated in December 1993 by the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of entitlement to service connection for arthritis 
of the knees and ankles is the subject of the remand 
immediately following this decision.


FINDINGS OF FACT

1. The service medical records reflect that the appellant was 
status post ruptured right tympanic membrane on service 
entry in September 1973.

2. The appellant was treated throughout the duration of his 
period of active duty for chronic otitis media of the 
right ear and he underwent several surgical procedures to 
correct the persistent preexisting perforation of the 
right tympanic membrane.

3. The appellant was also seen on various occasions for 
complaints of headaches; however, the service medical 
records do not document a diagnosis of a chronic headache 
disorder.

4. On service separation examination in May 1993, it was 
noted that the appellant had a history of multiple right 
ear infections/eardrum perforations during childhood.  On 
physical examination the presence of scarring of the right 
tympanic membrane was noted and the examiner indicated 
that no treatment was required.  On neurologic examination 
no abnormalities were found and a chronic headache 
disorder was not diagnosed.

5. Post service VA outpatient treatment reports document 
treatment for migraine headaches and routine follow-up for 
the perforated right tympanic membrane.

6. On VA neurologic examination in March 1997, the examiner 
stated that there was a clear history of headaches prior 
to active duty and no evidence of the migraine headaches 
being aggravated by any particular activity during 
service.  The examiner concluded that the appellant's 
headaches were unrelated to his military service.

7. On VA ear examination in December 1997, the examiner 
opined that the current findings were consistent with the 
natural history of chronic otitis media with Eustachian 
tube dysfunction.  It was further noted that noise 
exposure would not have increased the severity of the 
right-sided ear disease.


CONCLUSIONS OF LAW

1. A right eardrum disorder to include perforation was not 
incurred in or aggravated by service.  38 U.S.C.A.. 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2. A chronic headache disorder was not incurred in or 
aggravated by service.  38 U.S.C.A.. 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims for 
service connection for perforation of the right eardrum and 
headaches are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Specifically, his assertions regarding his belief 
of an increase in severity of the right ear disorder as well 
as the onset of headaches during service, when viewed in 
light of the documented findings within the service medical 
records, are deemed sufficient to render these claims 
plausible.

In this case, to establish entitlement to service connection 
for perforation of the right eardrum and chronic headaches, 
there must be evidence of the existence of a current right 
ear disorder and a chronic headache disorder and evidence 
that these disabilities either resulted from a disease or 
injury incurred in service or were aggravated during service.  
38 U.S.C.A. §§ 101(16), 1110, 1131.  Furthermore, with 
chronic disability shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disability at any later date, however 
remote, is service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, this 
rule does not mean that any manifestation of a right ear 
abnormality or headaches in service will permit service 
connection for these disabilities first shown as clear-cut 
clinical entities, at some later date.  Idem.  For the 
showing of a chronic right ear disorder and headaches in 
service there is required a combination of manifestations 
sufficient to identify the presence of a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added) 
Continuity of pertinent symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Id.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Furthermore, 
service connection may be warranted where the evidence 
demonstrates that there was an increase in disability of a 
preexisting injury or disease, during such service unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 C.F.R. 
§ 3.306.

After review of the evidence of record, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claims for service connection for perforation of 
the right eardrum and chronic headaches.  While the appellant 
has argued that his preexisting right ear disorder increased 
in severity as a result of his period of active duty, these 
assertions alone, without objective medical evidence for 
corroboration are found to be of insufficient probative value 
to serve as the basis for service connection.  Although the 
service medical records document that the appellant was 
treated during service for recurrent otitis media and 
underwent several tympanoplasties, the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, are not to be considered service-connected unless 
otherwise aggravated by service.  See 38 C.F.R. 
§ 3.306(b)(1).  Furthermore, on VA examination in December 
1997, the examiner indicated after review of the appellant's 
medical history as shown within the claims folder that the 
current findings were consistent with the natural history of 
chronic otitis media with Eustachian tube dysfunction.  It 
was further noted that noise exposure would not have 
increased the severity of the right-sided ear disease.  
Absent objective evidence to establish that the preexisting 
right ear disorder increased in severity beyond the natural 
progress of the condition, the weight of the evidence is not 
found to be in favor of entitlement to service connection for 
perforation of the right eardrum.

With respect to the appellant's contentions regarding the 
onset of migraine headaches during service, as noted above, 
the Board also finds that entitlement to service connection 
for this disorder is not warranted.  While treatment for 
complaints of headaches was documented during the appellant's 
military career, many of the instances were noted to be 
associated with acute disorders including upper respiratory 
infections and influenza.  Throughout the course of the 
veteran's period of service, a confirmed diagnosis for a 
chronic headache disorder was not reported.  Furthermore, on 
service separation examination in May 1993, the neurologic 
examination was normal and a chronic headache disorder was 
not diagnosed.  Although post-service medical reports reflect 
a diagnosis of migraine headaches, there is no competent 
evidence to relate this diagnosis to the appellant's period 
of service.  Finally, and of particular significance, the 
Board notes that on VA neurologic examination in March 1997, 
the examiner indicated after review of the appellant's claims 
folder that the appellant's headaches were unrelated to his 
military service.

In reaching the above conclusions, the Board has carefully 
considered the appellant's assertions regarding his right ear 
disorder and migraine headaches and their alleged 
relationship to his period of service.  However, when viewed 
in light of the record as a whole, these arguments are found 
to be outweighed by the objective medical evidence of record 
as documented within the service medical records and on post-
service VA examinations.  The relationship between a 
disability and any causative factor or other disability is a 
medical conclusion and the appellant, as a lay person, is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Accordingly, entitlement to service 
connection for perforation of the right eardrum and headaches 
is not warranted.


ORDER

Service connection for perforation of the right eardrum and 
headaches is denied.


REMAND

Review of the record reveals that in August 1996 the Board 
returned this case to the RO for additional development to 
include a VA orthopedic examination.  The examiner was 
requested to comment on the presence of arthritis and its 
relationship, if any, to the appellant's period of active 
duty.  In March 1997, the appellant underwent VA orthopedic 
examination.  While a diagnosis of arthritis of both knees 
and ankles was noted following clinical examination, reports 
of X-rays studies performed that day with respect to the 
knees and ankles did not note the presence of arthritis.  
Also, the examiner did not comment on whether there was a 
relationship between his diagnosis of arthritis and the 
appellant's period of service or service-connected 
disabilities.  The Board believes that further clarification 
is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In view of the above, this issue must be returned to the RO 
for completion of the development requested in August 1996, 
specifically, for a medical opinion regarding the 
relationship between the recent diagnosis of arthritis in the 
knees and ankles and the appellant's period of active duty.

Accordingly, in an effort to fully assist the appellant in 
the development of his case, and to extend to the appellant 
every equitable consideration, this case is REMANDED for the 
following action:

1.  The appellant and his representative 
should be provided an opportunity to 
submit additional argument and/or 
evidence in support of the appellant's 
claim while the case is in remand status.  
Quarles v. Derwinski, 3 Vet.App. 129 
(1992).

2.  The claims folder should be forwarded 
to Dr. Morgan, the VA physician who 
conducted the March 1997 VA orthopedic 
examination.  He is requested to review 
the results of his examination and the X-
rays and comment on his diagnosis of 
degenerative arthritis of the knees and 
ankles in view of the X-ray studies.  He 
is also requested to provide an opinion 
regarding the relationship between any 
arthritis shown and the appellant's 
period of active duty.  In this regard, 
the record shows that, during service, 
the appellant sustained a chip fracture 
of the left lateral malleolus in April 
1992 and an avulsion fracture of the 
lower left fibula in 1987.  He is service 
connected for status post fractures of 
the left ankle.  If deemed necessary, the 
RO should schedule the appellant for a VA 
orthopedic examination and/or X-rays and 
request that the examiner respond to the 
above opinion request.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

Upon completion of the above, the RO should readjudicate the 
appellant's claim.  In the event the determination remains 
adverse to the appellant, he and his representative should be 
furnished a supplemental statement of the case, which 
reflects consideration of any new evidence and which provides 
a complete discussion of and citation to the appropriate 
regulatory criteria for each disability.  The appellant and 
his representative must be given the opportunity to respond 
to the supplemental statement of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

